Exhibit 10.1

 

EXECUTION COPY

PURCHASE AGREEMENT

This PURCHASE AGREEMENT (this “Agreement”) is made and entered into as of August
1, 2006 by and among AEP Industries Inc., a Delaware corporation (the
“Company”), AEP Industries Finance Inc., a Delaware corporation and a wholly
owned subsidiary of the Company (“Buyer”), Third Point LLC, a Delaware limited
liability company acting as investment manager or adviser to Sellers (as defined
below) (“Third Point”), Daniel S. Loeb, managing member of Third Point (“Mr.
Loeb”), and Third Point Partners Qualified L.P., a Delaware limited partnership,
Third Point Partners L.P., a Delaware limited partnership, Third Point Resources
L.P., a Delaware limited partnership, Third Point Offshore Fund, Ltd., a Cayman
Islands limited liability exempted company, Third Point Ultra Ltd., a British
Virgin Islands limited liability company, and Third Point Resources Ltd., a
Cayman Islands limited liability exempted company (collectively, “Sellers”).

WHEREAS, Sellers directly own shares of the issued and outstanding common stock,
par value $0.01 per share, of the Company (“Company Shares”); and

WHEREAS, Sellers desire to sell, and Buyer and the Company desire to purchase,
free and clear of any and all Liens (as defined herein) an aggregate number of
Company Shares having an aggregate purchase price of $30,600,000 as set forth
herein.

NOW, THEREFORE, in consideration of the foregoing premises and the covenants,
agreements and representations and warranties contained herein, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

ARTICLE I



PURCHASE AND SALE; CLOSINGS

Section 1.1             Purchase and Sale.  Upon the terms and subject to the
conditions of this Agreement, Sellers agree to sell, convey, assign, transfer
and deliver to Buyer and the Company, and Buyer and the Company agree to
purchase from Sellers, 850,000 Company Shares (the “Purchased Shares”), free and
clear of any and all mortgages, pledges, encumbrances, liens, security
interests, options, charges, claims, deeds of trust, deeds to secure debt, title
retention agreements, rights of first refusal or offer, limitations on voting
rights, proxies, voting agreements, limitations on transfer or other agreements
or claims of any kind or nature whatsoever (collectively, “Liens”), in such
amounts set forth on Schedule I hereto in respect of each Seller.

 

Section 1.2             Purchase Price.  Upon the terms and subject to the
conditions of this Agreement, in consideration of the aforesaid sale,
conveyance, assignment, transfer and delivery to Buyer and the Company of the
Purchased Shares, Buyer and the Company shall pay to Sellers a price per
Purchased Share of $36.00 (the “Purchase Price”), for an aggregate price of
$30,600,000 in cash, in such amounts set forth on Schedule I hereto in respect
of each Seller.  To effectuate the foregoing, (a) at

 


--------------------------------------------------------------------------------


the First Closing (as defined below), the Company shall purchase that number of
Purchased Shares having an aggregate purchase price of $18,180,000 and (b) at
the Second Closing (as defined below), Buyer shall purchase that number of
Purchased Shares having an aggregate purchase price of $12,420,000, in the case
of each of (a) and (b), based upon the Purchase Price.

Section 1.3             Expenses.  Except as expressly set forth in this
Agreement, all fees and expenses incurred by a party hereto in connection with
the matters contemplated by this Agreement shall be borne by the party incurring
such fee or expense, including without limitation the fees and expenses of any
investment banks, attorneys, accountants or other experts or advisors retained
by such party.

Section 1.4             Closings.  The consummation of the transactions
contemplated by this Agreement (the “Closings”) shall take place at 10:00 a.m.,
local time, on August 2, 2006 and August 3, 2006 at the offices of Skadden,
Arps, Slate, Meagher & Flom LLP, Four Times Square, New York, New York, 10036,
or at such other place, date or time as the parties may agree in writing (such
dates being the “First Closing Date” and “Second Closing Date”, respectively,
and each, a “Closing Date”); provided that the Company’s and Buyer’s obligations
to consummate the transactions contemplated by this Agreement shall be
conditioned on (a) no condition existing on either Closing Date which would
prevent the Company from drawing funds under the Loan and Security Agreement,
dated November 20, 2001, among the Company, Wachovia Bank (as successor by
merger to Congress Financial Corporation), as Agent, and the financial
institutions party thereto, as amended or otherwise modified through the date
hereof, and (b) no injunction or other order, judgment, law, regulation, decree
or ruling or other legal restraint or prohibition having been issued, enacted or
promulgated by a court or other governmental authority of competent jurisdiction
that would have the effect of prohibiting or preventing the consummation of the
transactions contemplated hereunder.

Section 1.5             Closing Deliveries.

(a)           At the Closings, in accordance with Section 1.2, Buyer and/or the
Company, as applicable, shall deliver or cause to be delivered to Sellers the
following:

(i)         on the relevant Closing Date, the cash amounts set forth on Schedule
I hereto in respect of each Seller, by wire transfer of immediately available
funds to such accounts as Third Point on behalf of Sellers has specified in
writing prior to such Closing Date; and

(ii)        on the First Closing Date, a properly executed termination and
amendment agreement in the form attached hereto as Exhibit A (the “Termination
and Amendment Agreement”) providing for termination, waiver and release of all
of Sellers’, Third Point’s and Bradley Louis Radoff’s (“Mr. Radoff”) rights,
interests and claims and the Company’s and J. Brendan Barba’s (“Mr. Barba”)
obligations pursuant to

2


--------------------------------------------------------------------------------




Article II of the Agreement, dated as of February 4, 2005, by and among the
Company, Sellers, Mr. Radoff and Mr. Barba (the “Third Point Agreement”);
provided that, for the avoidance of doubt, the Termination and Amendment
Agreement shall not limit or otherwise affect the registration rights set forth
in the Third Point Agreement in respect of the Registrable Securities (as
defined therein) that are not Purchased Shares.

(b)           At the Closings, Sellers shall deliver or cause to be delivered to
Buyer and the Company the following:

(i)         on the relevant Closing Date, certificates representing the
Purchased Shares to be purchased on such Closing Date as set forth on Schedule I
hereto in respect of each Seller, duly and validly endorsed or accompanied by
stock powers duly and validly executed in blank and sufficient to convey to
Buyer and the Company good, valid and marketable title in and to such Purchased
Shares, free and clear of any and all Liens; and

(ii)        on the First Closing Date, a properly executed Termination and
Amendment Agreement in accordance with Section 1.5(a)(ii).

ARTICLE II

 

COVENANTS

Section 2.1             Standstill.

(a)        During the period beginning on the date hereof and ending on the date
that is the second anniversary of the Second Closing Date (the “Standstill
Period”), except as specifically permitted by the terms of this Agreement,
Sellers, Third Point and Mr. Loeb shall not, and shall cause each of their
respective Affiliates (as defined in Section 5.3) not to, acquire, offer or
propose to acquire, or agree to acquire, directly or indirectly, by purchase or
otherwise, any (i) Voting Securities (as defined in Section 5.3), or (ii) direct
or indirect rights or options to acquire (through purchase, exchange, conversion
or otherwise) any Voting Securities.

(b)        During the Standstill Period, except upon the express prior written
invitation of the Company, Sellers, Third Point and Mr. Loeb shall not, and
shall cause each of their respective Affiliates not to, directly or indirectly,
singly or as part of a partnership, limited partnership, syndicate or other
group (as those terms are used within the meaning of Section 13(d)(3) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), which meanings
shall apply for all purposes of this Agreement): (i) make, or in any way
participate in, any “solicitation” of “proxies” (as such terms are defined or
used in Regulation 14A under the Exchange Act) or exempt solicitation under Rule
14a-2(b)(1) or otherwise with respect to any Voting Securities (including by the

3


--------------------------------------------------------------------------------




execution of actions by written consent), become a “participant” or a
“participant in a solicitation” (as such terms are defined or used in Regulation
14A under the Exchange Act) with respect to the Company or otherwise communicate
with any stockholder of the Company pursuant to Rule 14a-1(l)(2)(iv) under the
Exchange Act; (ii) initiate, propose or otherwise solicit, or participate in the
solicitation of, stockholders for the approval of one or more stockholder
proposals with respect to the Company, including any proposal made pursuant to
Rule 14a-8 under the Exchange Act, or encourage or induce any other individual
or entity to initiate any stockholder proposal relating to the Company, or make
any demand or request for any list of the holders of Voting Securities; (iii)
form, encourage the formation, join or in any way participate in a “group” which
owns or seeks or offers to acquire beneficial ownership of Voting Securities or
rights to acquire such securities (other than Voting Securities beneficially
owned by Sellers, Third Point or Mr. Loeb that are not Purchased Shares) or
which seeks or offers to acquire control of the Company or influence its
policies; (v) solicit, seek or offer to effect, negotiate with or provide any
information to any party with respect to, make any statement or proposal,
whether written or oral, either alone or in concert with others, to the board of
directors of the Company, to any director or officer of the Company or to any
other stockholder of the Company with respect to, or otherwise formulate any
plan or proposal or make any public announcement, proposal, offer or filing
under the Exchange Act, any similar or successor statute or otherwise, or take
action to cause the Company to make any such filing, with respect to: (A) any
form of business combination, restructuring, recapitalization, dissolution or
similar transaction involving the Company or any Affiliate thereof, including,
without limitation, a merger, tender or exchange offer, share repurchase or
liquidation of the Company’s assets, (B) any acquisition or disposition of
assets material to the Company, (C) any request to amend, waive or terminate the
provisions of this Agreement or (D) any proposal or other statement inconsistent
with the terms of this Agreement; (vi) otherwise act, alone or in concert with
others (including by providing financing for another party), to seek or offer to
acquire control of the Company or influence, in any manner, its management,
board of directors or policies; or (vii) assist or encourage any third party,
whether or not a “group” with such third party, to take any of the actions
enumerated in this Section 2.1(b).

 

Section 2.2             Non-disparagement.

(a)        The Company (on its own behalf and on behalf of its directors,
officers, subsidiaries and Affiliates and each of their respective successors
and assigns (collectively, the “Company Parties”)) agrees that, during the
Standstill Period, it shall not (whether directly or indirectly, individually or
in concert with others, publicly or privately, orally or in writing) engage in
any conduct or make, or cause to be made, any statement, observation or opinion,
or communicate any information that is calculated to or is reasonably likely to
have the effect of (i) undermining, impugning, disparaging, injuring the
reputation of or otherwise in any way reflecting adversely or detrimentally upon
any of Sellers, Third Point or Mr. Loeb or their respective Affiliates,
successors or assigns (collectively, the “Seller Parties”) or (ii) accusing or
implying that any Seller Party engaged in any wrongful, unlawful or improper
conduct.  The foregoing shall not

4


--------------------------------------------------------------------------------




apply to any compelled testimony, either by legal process, subpoena or otherwise
or to any response to any request for information from any governmental
authority having jurisdiction over the Company; provided, however, that in the
event that any Company Party is requested pursuant to, or required by,
applicable law, regulation or legal process to testify or otherwise respond to a
request for information from any governmental authority, the Company shall
notify Third Point promptly so that the Seller Parties may seek a protective
order or other appropriate remedy.  In the event that no such protective order
or other remedy is obtained, or any Seller Party waives compliance with the
terms of this Section 2.2(a), such Company Party shall furnish only such
information which it has been advised by counsel is legally required and will
exercise reasonable efforts to obtain reliable assurance that such information
will be accorded confidential treatment.

(b)        Each of Sellers, Third Point and Mr. Loeb (on its or his own behalf
and on behalf of the other Seller Parties) agrees that, during the Standstill
Period, it or he shall not (whether directly or indirectly, individually or in
concert with others, publicly or privately, orally or in writing) engage in any
conduct or make, or cause to be made, any statement, observation or opinion, or
communicate any information, including, without limitation, to any member of the
press, analyst, governmental or regulatory agency, that is calculated to or is
reasonably likely to have the effect of (i) undermining, impugning, disparaging,
injuring the reputation of or otherwise in any way reflecting adversely or
detrimentally upon any Company Party or (ii) accusing or implying that any
Company Party engaged in any wrongful, unlawful or improper conduct; provided,
however, that in the event that a Seller Party is requested pursuant to, or
required by, applicable law, regulation or legal process to testify or otherwise
respond to a request from any governmental authority, Third Point shall notify
the Company promptly so that the Company may seek a protective order or other
appropriate remedy.  In the event that no such protective order or other remedy
is obtained, or any Company Party waives compliance with the terms of this
Section 2.2(b), such Seller Party shall furnish only such information which it
is advised by counsel is legally required and will exercise reasonable efforts
to obtain reliable assurance that such information will be accorded confidential
treatment.

Section 2.3             Public Announcement; Public Filings.

(a)     Upon execution of this Agreement, the Company and Third Point shall
issue a joint press release (in substantially the form attached hereto as
Exhibit B) with such changes as may be mutually agreed by the Company and Third
Point.  No party hereto nor any of its respective Affiliates shall issue any
press release or make any public statement relating to the transactions
contemplated hereby (including, without limitation, any statement to any
governmental or regulatory agency or accrediting body) that is inconsistent
with, or are otherwise contrary to, the statements in the press release.

(b)     Promptly following the date hereof, Third Point will cause to be filed
with the Securities and Exchange Commission an amendment to its Schedule 13D
filed on February 14, 2005 and prior to filing will provide the Company and its
counsel a reasonably opportunity to review and comment upon such amendment.

5


--------------------------------------------------------------------------------




Section 2.4             Confidentiality.  Sellers, Third Point and Mr. Loeb
shall not disclose and shall maintain the confidentiality of (and shall cause
their respective Affiliates, directors, officers and employees to not disclose
and to maintain the confidentiality of) any non-public information which relates
to the business, legal or financial affairs of the Company (the “Confidential
Information”).  Sellers, Third Point and Mr. Loeb shall use at least the same
degree of care to safeguard and to prevent the disclosure, publication or
dissemination of the Confidential Information as they respectively employ to
avoid unauthorized disclosure, publication or dissemination of their own
information of a similar nature, but in no case less than reasonable care.  In
the event that a Seller, Third Point or Mr. Loeb (or any Affiliate, director,
officer or employee) is requested or required (by oral question, interrogatory,
request for information or documents, subpoena, civil investigative demand or
similar process) to disclose any Confidential Information, Third Point shall (a)
notify the Company promptly so that the Company may seek a protective order or
other appropriate remedy and (b) cooperate with the Company in any effort the
Company undertakes to obtain a protective order or other remedy.  In the event
that no such protective order or other remedy is obtained, the applicable party
shall disclose to the person compelling disclosure only that portion of the
Confidential Information which such party is advised by counsel is legally
required and shall exercise reasonable efforts to obtain reliable assurance that
confidential treatment is accorded the Confidential Information so disclosed.

Section 2.5             Demand Registration.  Sellers hereby (a) make a request
pursuant to Section 3.2(a) of the Third Point Agreement that the Company file a
registration statement under the Securities Act of 1933, as amended (the
“Securities Act”) to cover the registration of any and all of Sellers’
Registrable Securities (as defined in the Third Point Agreement) that are not
Purchased Shares and (b) represent that there are no Holders (as defined in the
Third Point Agreement) other than Sellers and Mr. Radoff who could be entitled
to notice from the Company of such request as contemplated by Section 3.2(a),
which notice is hereby waived by the holders of Registrable Securities party
hereto.  The Company acknowledges such registration request and agrees to effect
a registration of such Registrable Securities in accordance with the terms,
conditions and limitations contained in Article III of the Third Point
Agreement.  The Company represents, as of the date hereof, that it is not aware
of any existing Valid Business Reason (as defined in the Third Point Agreement)
that would permit it to postpone filing a registration statement relating to
Sellers’ request or, when filed, withdraw and terminate the effectiveness of or
postpone amending or supplementing such registration statement under Section
3.2(f) of the Third Point Agreement.  Sellers hereby acknowledge that the
Company may not be eligible to use Form S-3 to effect such registration.

6


--------------------------------------------------------------------------------




ARTICLE III

REPRESENTATIONS AND WARRANTIES OF

SELLERS, THIRD POINT AND MR. LOEB

Each of Sellers, Third Point and Mr. Loeb hereby makes, jointly and severally
with respect to each other such party, the following representations and
warranties to Buyer and the Company:

Section 3.1             Existence; Authority.  Each of Sellers and Third Point
is duly organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.  Each of Sellers, Third Point and Mr. Loeb has
all requisite competence, power and authority to execute and deliver this
Agreement and the Termination and Amendment Agreement, to perform its or his
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby and has taken all necessary action to authorize
the execution, delivery and performance of this Agreement and the Termination
and Amendment Agreement.

Section 3.2             Enforceability.  This Agreement has been duly and
validly executed and delivered by each of Sellers, Third Point and Mr. Loeb and,
upon its execution and delivery, the Termination and Amendment Agreement will be
duly and validly executed and delivered by Third Point, Mr. Radoff and each
Seller party thereto and, assuming due and valid authorization, execution and
delivery by Buyer, the Company and/or Mr. Barba, as applicable, this Agreement
constitutes, and the Termination and Amendment Agreement will constitute, a
legal, valid and binding obligation of each of Sellers, Third Point, Mr. Loeb
and/or Mr. Radoff, as applicable, enforceable against each such person in
accordance with its terms, except as such enforceability may be affected by
bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles.

Section 3.3             Ownership.  Each Seller is the sole record and
beneficial owner of the Purchased Shares set forth opposite its name on Schedule
I hereto, free and clear of any and all Liens.  Each Seller has full power and
authority to transfer full legal ownership of its respective Purchased Shares to
Buyer and the Company, and no Seller is required to obtain the approval of any
person or governmental agency or organization to effect the sale of the
Purchased Shares.  The entire direct or indirect beneficial ownership of
Sellers, Third Party and Mr. Loeb or any of their respective Affiliates in the
Company is 2,000,000 Company Shares.

Section 3.4             Good Title Conveyed.  The stock certificates and stock
powers executed and delivered by Sellers at the Closings will be valid and
binding obligations of Sellers, enforceable in accordance with their respective
terms, and effectively vest in Buyer and the Company good, valid and marketable
title to all Purchased Shares, free and clear of any and all Liens.

7


--------------------------------------------------------------------------------




Section 3.5             Absence of Litigation.  There is no suit, action,
investigation or proceeding pending or, to the knowledge of any Seller, Third
Point or Mr. Loeb, threatened against such party that could impair the ability
of any of Sellers, Third Point or Mr. Loeb to perform its obligations hereunder
or to consummate the transactions contemplated hereby.

Section 3.6             Other Acknowledgments.

(a)        Each of Sellers, Third Point and Mr. Loeb hereby represents and
acknowledges that it or he is a sophisticated investor and that it or he knows
that Buyer or the Company may have material Confidential Information concerning
the Company and its condition (financial and otherwise), results of operations,
businesses, properties, plans and prospects and that such information could be
material to Sellers’ decision to sell the Purchased Shares or otherwise
materially adverse to Sellers’ interests.  Each of Sellers, Third Point and Mr.
Loeb acknowledges and agrees that Buyer and the Company shall have no obligation
to disclose to it or him any such information and hereby waives and releases, to
the fullest extent permitted by law, any and all claims and causes of action it
has or may have against Buyer, the Company and their respective Affiliates,
officers, directors, employees, agents and representatives based upon, relating
to or arising out of nondisclosure of such information or the sale of the
Purchased Shares hereunder.

(b)        Each of Sellers, Third Point and Mr. Loeb further represents that it
or he has adequate information concerning the business and financial condition
of the Company to make an informed decision regarding the sale of the Purchased
Shares and has, independently and without reliance upon Buyer or the Company,
made its or his own analysis and decision to sell the Purchased Shares.  With
respect to legal, tax, accounting, financial and other considerations involved
in the transactions contemplated by this Agreement, including the sale of the
Purchased Shares, none of Sellers, Third Point or Mr. Loeb is relying on Buyer
or the Company (or any agent or representative thereof).  Each of Sellers, Third
Point and Mr. Loeb has carefully considered and, to the extent it or he believes
such discussion necessary, discussed with professional legal, tax, accounting,
financial and other advisors the suitability of the transactions contemplated by
this Agreement, including the sale of the Purchased Shares.  Each of Sellers,
Third Point and Mr. Loeb acknowledges that none of Buyer or the Company or any
of their respective directors, officers, subsidiaries or Affiliates has made or
makes any representations or warranties, whether express or implied, of any kind
except as expressly set forth in this Agreement.

(c)        Sellers, Third Point and Mr. Loeb are “accredited investors” as
defined in Rule 501 promulgated under the Securities Act.  The sale of the
Purchased Shares by Sellers (i) was privately negotiated in an independent
transaction and (ii) does not violate any rules or regulations applicable to
Sellers.

8


--------------------------------------------------------------------------------




ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES OF

BUYER AND THE COMPANY

Each of Buyer and the Company makes, jointly and severally with respect to each
other, the following representations and warranties to Sellers:

Section 4.1             Existence; Authority.  Each of Buyer and the Company is
a corporation duly organized, validly existing and in good standing under the
laws of the State of Delaware.  Each of Buyer and/or the Company, as applicable,
has all requisite corporate power and authority to execute and deliver this
Agreement and the Termination and Amendment Agreement, to perform its
obligations hereunder and thereunder and to consummate the transactions
contemplated hereby and thereby and has taken all necessary corporate action to
authorize the execution, delivery and performance of this Agreement and the
Termination and Amendment Agreement.

Section 4.2             Enforceability.  This Agreement has been duly and
validly executed and delivered by Buyer and the Company and, upon its execution
and delivery, the Termination and Amendment Agreement will be duly and validly
executed and delivered by the Company and Mr. Barba and, assuming due and valid
authorization, execution and delivery by Sellers, Third Point, Mr. Loeb and/or
Mr. Radoff, as applicable, this Agreement constitutes, and the Termination and
Amendment Agreement will constitute, a legal, valid and binding obligation of
each of Buyer, the Company and/or Mr. Barba, as applicable, enforceable against
it in accordance with its terms, except as such enforceability may be affected
by bankruptcy, insolvency, moratorium and other similar laws relating to or
affecting creditors’ rights generally and general equitable principles.

Section 4.3             Absence of Litigation.  There is no suit, action,
investigation or proceeding pending or, to the knowledge of Buyer or the
Company, threatened against such party that could impair the ability of Buyer or
the Company to perform its obligations hereunder or to consummate the
transactions contemplated hereby.

ARTICLE V

 

MISCELLANEOUS

Section 5.1             Survival.  Each of the representations, warranties,
covenants, and agreements in this Agreement or pursuant hereto shall survive the
Closings.  Notwithstanding any knowledge of facts determined or determinable by
any party by investigation, each party shall have the right to fully rely on the
representations, warranties, covenants and agreements of the other parties
contained in this Agreement or in any other documents or papers delivered in
connection herewith.  Each representation, warranty, covenant and agreement of
the parties contained in this Agreement is independent of each other
representation, warranty, covenant and agreement.  Except as

9


--------------------------------------------------------------------------------




expressly set forth in this Agreement, no party has made any representation
warranty, covenant or agreement.

Section 5.2             Notices.  All notices, requests, claims, demands and
other communications hereunder shall be in writing and shall be given (and shall
be deemed to have been duly given if so given) by hand delivery, cable, telecopy
or mail (registered or certified, postage prepaid, return receipt requested) to
the respective parties hereto addressed as follows:

If to the Company or Buyer:

c/o AEP Industries Inc.

125 Phillips Avenue

South Hackensack, New Jersey 07606

Attn: Paul Feeney

Facsimile: (201) 807-6801

With a copy to:

Skadden, Arps, Slate, Meagher & Flom LLP

Four Times Square

New York, New York 10036

Attn: Richard J. Grossman

Sal Guerrera

Facsimile: (212) 735-2000

If to any Seller, Third Point or Mr. Loeb:

c/o Third Point LLC

390 Park Avenue

18th Floor

New York, New York 10022

Attn: Operations

Facsimile: (212) 224-7401

With a copy to:

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, New York 10019

Attn: Michael A. Schwartz

Facsimile: (212) 728-9267

Section 5.3             Certain Definitions.  As used in this Agreement, (a) the
term “Affiliate” shall have the meaning set forth in Rule 12b-2 under the
Exchange Act and shall include persons who become Affiliates of any person
subsequent to the date

10


--------------------------------------------------------------------------------




hereof; (b) the term “Voting Securities” shall mean the Company Shares and any
other securities of the Company entitled to vote in the election of directors,
or securities convertible into, or exercisable or exchangeable for, securities
of the Company entitled to vote in the election of directors, whether or not
subject to the passage of time or other contingencies; and (c) the Company,
Buyer, Third Point, Mr. Loeb and each Seller will be referred to herein
individually as a “party” and collectively as “parties.”

Section 5.4             Specific Performance.  Each of Buyer and the Company, on
the one hand, and Sellers, Third Point and Mr. Loeb, on the other hand,
acknowledge and agree that the other would be irreparably injured by a breach of
this Agreement and that money damages are an inadequate remedy for an actual or
threatened breach of this Agreement.  Accordingly, the parties agree to the
granting of specific performance of this Agreement and injunctive or other
equitable relief as a remedy for any such breach or threatened breach, without
proof of actual damages, and further agree to waive any requirement for the
securing or posting of any bond in connection with any such remedy.  Such remedy
shall not be deemed to be the exclusive remedy for a breach of this Agreement,
but shall be in addition to all other remedies available at law or equity.

Section 5.5             No Waiver.  Any waiver by any party hereto of a breach
of any provision of this Agreement shall not operate as or be construed to be a
waiver of any other breach of such provision or of any breach of any other
provision of this Agreement.  The failure of a party hereto to insist upon
strict adherence to any term of this Agreement on one or more occasions shall
not be considered a waiver or deprive that party of the right thereafter to
insist upon strict adherence to that term or any other term of this Agreement.

Section 5.6             Severability.  If any term, provision, covenant or
restriction of this Agreement is held by a court of competent jurisdiction or
other authority to be invalid or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated by
such holding.  The parties agree that the court making any such determination of
invalidity or unenforceability shall have the power to reduce the scope,
duration or area of, delete specific words or phrases in, or replace any such
invalid or unenforceable provision with one that is valid and enforceable and
that comes closest to expressing the intention of such invalid or unenforceable
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment may be appealed.

Section 5.7             Successors and Assigns.  This Agreement shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns; provided that this Agreement (and any of the rights,
interests or obligations of any party hereunder) may not be assigned by any
party without the prior written consent of the other parties hereto, such
consent not to be unreasonably withheld.  Any purported assignment of a party’s
rights under this Agreement in violation of the preceding sentence shall be null
and void.

11


--------------------------------------------------------------------------------




Section 5.8             Entire Agreement; Amendments.  This Agreement (including
any Schedules and Exhibits hereto) constitutes the entire agreement between the
parties with respect to the subject matter hereof and supersedes all other prior
agreements and understandings, both written and oral, among the parties with
respect to the subject matter hereof and, except as expressly set forth herein,
is not intended to confer upon any person other than the parties hereto any
rights or remedies hereunder.  This Agreement may be amended only by a written
instrument duly executed by the parties hereto or their respective permitted
successors or assigns.

Section 5.9             Headings.  The section headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

Section 5.10           Governing Law.  This Agreement shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware,
without giving effect to choice of law principles thereof that would cause the
application of the laws of any other jurisdiction.

Section 5.11           Submission to Jurisdiction.  Each of the parties
irrevocably submits to the exclusive jurisdiction and service and venue in any
federal or state court sitting in the State of Delaware for the purposes of any
action, suit or proceeding arising out of or with respect to this Agreement. 
Each of the parties irrevocably and unconditionally waives any objections to the
laying of venue of any action, suit or proceeding relating to this Agreement in
any federal or state court sitting in the State of Delaware, and hereby further
irrevocably and unconditionally waives and agrees not to plead or claim in any
such court that any such action, suit or proceeding brought in any such court
has been brought in an inconvenient forum.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY.

Section 5.12           Counterparts; Facsimile.  This Agreement may be executed
in counterparts, including by facsimile or PDF electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same Agreement.

Section 5.13           Further Assurances.  Upon the terms and subject to the
conditions of this Agreement, each of the parties hereto agrees to execute such
additional documents, to use commercially reasonable efforts to take, or cause
to be taken, all actions, and to do, or cause to be done, and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable to consummate or make effective, in the most expeditious manner
practicable, the transactions contemplated by this Agreement.

Section 5.14           Interpretation.  The parties acknowledge and agree that
this Agreement has been negotiated at arm’s length and among parties equally
sophisticated and knowledgeable in the matters covered hereby.  Accordingly, any
rule of law or legal

12


--------------------------------------------------------------------------------




decision that would require interpretation of any ambiguities in this Agreement
against the party that has drafted it is not applicable and is hereby waived.

[SIGNATURE PAGES FOLLOW]

13


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

AEP INDUSTRIES INC.

 

 

 

 

 

 

 

By:

/s/ PAUL M. FEENEY

 

 

Name:

Paul M. Feeney

 

Title:

Executive Vice President, Finance and

 

 

Chief Financial Officer

 

 

 

 

AEP INDUSTRIES FINANCE INC.

 

 

 

 

 

 

 

By:

/s/ PAUL M. FEENEY

 

 

Name:

Paul M. Feeney

 

Title:

Vice President and

 

 

Chief Financial Officer

 

 

 

 

THIRD POINT LLC

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

 

DANIEL S. LOEB

 

 

 

 

/s/ DANIEL S. LOEB

 

 

Name: Daniel S. Loeb

 

 

 

 

 

 

 

THIRD POINT PARTNERS QUALIFIED L.P.

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

[Purchase Agreement]

 

 


--------------------------------------------------------------------------------




 

THIRD POINT PARTNERS L.P.

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

 

THIRD POINT RESOURCES L.P.

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

 

THIRD POINT OFFSHORE FUND, LTD.

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

 

THIRD POINT ULTRA LTD.

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

 

 

THIRD POINT RESOURCES LTD.

 

 

 

 

 

 

 

By:

/s/ KEITH WALLER

 

 

Name:

Keith Waller

 

Title:

Managing Director Operations

 

 

Third Point LLC

 

 

[Purchase Agreement]

 

 


--------------------------------------------------------------------------------


SCHEDULE I

Purchased Shares; Payments

Cert. #

 

Name of Seller

 

# of Purchased
Shares to be
delivered by
Seller at First
Closing

 

Payment to be
made to Seller at
First Closing

 

# of
Purchased
Shares to be
delivered by
Seller at
Second
Closing

 

Payment to be
made to Seller at
Second Closing

 

Total # of
Purchased
Shares
beneficially
owned by
Seller

 

Total payment
to be made to
Seller in
consideration of
Purchased
Shares

 

—

 

Third Point Partners Qualified L.P.

 

—

 

—

 

—

 

—

 

—

 

—

 

AEP 8135

 

Third Point Partners L.P.

 

140,000

 

$

5,040,000

 

50,000

 

$

1,800,000

 

190,000

 

$

6,840,000

 

AEP 8136

 

Third Point Offshore Fund, Ltd.

 

262,400

 

$

9,446,400

 

250,000

 

$

9,000,000

 

512,400

 

$

18,446,400

 

AEP 8137

 

Third Point Ultra Ltd.

 

40,000

 

$

1,440,000

 

45,000

 

$

1,620,000

 

85,000

 

$

3,060,000

 

AEP 8138

 

Third Point Resources L.P.

 

25,300

 

$

910,800

 

—

 

—

 

25,300

 

$

910,800

 

AEP 8139

 

Third Point Resources Ltd.

 

37,300

 

$

1,342,800

 

—

 

—

 

37,300

 

$

1,342,800

 

 

 

TOTAL

 

505,000

 

$

18,180,000

 

345,000

 

$

12,420,000

 

850,000

 

$

30,600,000

 

 

 

I-1


--------------------------------------------------------------------------------


EXHIBIT A

Form of Termination and Amendment Agreement

TERMINATION AND AMENDMENT AGREEMENT

This Termination and Amendment Agreement (this “Agreement”) is made and entered
into as of August [   ], 2006 by and among AEP Industries Inc., a Delaware
corporation (the “Company”), J. Brendan Barba (“Mr. Barba”), Bradley Louis
Radoff (“Mr. Radoff”) and Third Point Partners Qualified L.P., a Delaware
limited partnership, Third Point Partners L.P., a Delaware limited partnership,
Third Point Resources L.P. (formerly Banzai Partners L.P.), a Delaware limited
partnership, Third Point Offshore Fund, Ltd., a Cayman Islands limited liability
exempted company, Third Point Ultra Ltd. (formerly Points West International
Investments Ltd.), a British Virgin Islands limited liability company, Third
Point Resources Ltd. (formerly Banzai Offshore Fund, Ltd.), a Cayman Islands
limited liability exempted company (together with Mr. Radoff, “Sellers”), and
Third Point LLC, a Delaware limited liability company (“Third Point”).

W I T N E S S E T H

WHEREAS, the Company, Sellers (other than Mr. Radoff) and Third Point have
entered into a Purchase Agreement (the “Purchase Agreement”), made and entered
into as of August 1, 2006, by and among the Company, AEP Industries Finance Inc.
(“Buyer”), a Delaware corporation and a wholly owned subsidiary of the Company,
Sellers (other than Mr. Radoff), Third Point and Daniel S. Loeb, managing member
of Third Point, pursuant to which Sellers (other than Mr. Radoff) will sell, and
Buyer and the Company will purchase, an aggregate number of shares of common
stock, par value $0.01 per share, of the Company having an aggregate purchase
price of $30,600,000 as determined therein;

WHEREAS, the Purchase Agreement requires that the Company, Buyer and Sellers
(other than Mr. Radoff) effect the termination of certain governance related
rights of Sellers and Third Point and obligations of the Company and Mr. Barba
under Article II of the Agreement (the “Third Point Agreement”), dated as of
February 4, 2005, by and among the Company, Sellers and Mr. Barba; and

WHEREAS, the Company, Mr. Barba, Sellers and Third Point each desire to effect
such termination in accordance with Section 6.2(a) of the Third Point Agreement.

NOW, THEREFORE, in consideration of the foregoing premises and the agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto agree as follows:

Section 1.               Termination and Amendment.  The Third Point Agreement
is hereby amended by deleting Article II in its entirety.  Each of Sellers and
Third Point (for itself and each of its Affiliates) hereby unconditionally,
irrevocably and forever (a)

A-1


--------------------------------------------------------------------------------




waives any and all of its rights, interests and claims that it ever had, now has
or ever may have or claim to have against Mr. Barba and the Company (including
its successors and assigns and any of its present or former directors, officers,
employees or agents) pursuant to such Article and (b) releases and discharges
Mr. Barba and the Company (including its successors and assigns and any of its
present or former directors, officers, employees or agents) from any and all
obligations of any kind or character whatsoever thereunder.  Except as expressly
amended hereby, the Third Point Agreement shall remain in full force and
effect.  For the avoidance of doubt, the parties hereto do not intend that this
Agreement should limit or otherwise affect the registration rights set forth in
Article III of the Third Point Agreement in respect of the Registrable
Securities (as defined therein) that are not Purchased Shares (as defined in the
Purchase Agreement), which registration rights shall remain in effect in
accordance with the terms of the Third Point Agreement.

Section 2.               Governing Law; Submission to Jurisdiction.  This
Agreement shall be governed by and construed and enforced in accordance with the
laws of the State of Delaware, without giving effect to choice of law principles
thereof that would cause the application of the laws of any other jurisdiction. 
Each of the parties irrevocably submits to the exclusive jurisdiction and
service and venue in any federal or state court sitting in the State of Delaware
for the purposes of any action, suit or proceeding arising out of or with
respect to this Agreement.  Each of the parties irrevocably and unconditionally
waives any objections to the laying of venue of any action, suit or proceeding
relating to this Agreement in any federal or state court sitting in the State of
Delaware, and hereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.  EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES THE RIGHT TO A TRIAL BY JURY.

[SIGNATURE PAGES FOLLOW]

A-2


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first written above.

 

 

AEP INDUSTRIES INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

THIRD POINT LLC

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

THIRD POINT PARTNERS QUALIFIED L.P.

 

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

THIRD POINT PARTNERS L.P.

 

 

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

[Termination and Amendment Agreement]

 

 


--------------------------------------------------------------------------------




 

THIRD POINT RESOURCES L.P.

 

 

 

By:

Third Point Advisors LLC, its general
partner

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

THIRD POINT OFFSHORE FUND, LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

THIRD POINT ULTRA LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

THIRD POINT RESOURCES LTD.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

Title:

 

 

 

 

 

BRADLEY LOUIS RADOFF

 

 

 

 

 

 

Name:  Bradley Louis Radoff

 

[Termination and Amendment Agreement]

 

 


--------------------------------------------------------------------------------




 

J. BRENDAN BARBA

 

 

 

 

 

 

Name:  J. Brendan Barba

 

[Termination and Amendment Agreement]

 

 


--------------------------------------------------------------------------------


EXHIBIT B

Form of Joint Press Release

AEP Industries Inc. and Third Point LLC Announce Stock Repurchase Agreement

AEP Industries Inc. Announces Separate $15 Million Stock Repurchase Program

SOUTH HACKENSACK, N.J. and NEW YORK, N.Y., August 1, 2006.  AEP Industries Inc.
(Nasdaq: AEPI, the “Company”) and Third Point LLC (“Third Point”) today
announced they have entered into an agreement whereby the Company will
repurchase 850,000 of its common shares from investment funds affiliated with
Third Point in a privately negotiated transaction at $36 per share for a total
purchase price of $30.6 million.  The price per share represents a discount of
19.4% to yesterday’s closing price of the Company’s common stock.

Brendan Barba, Chairman and Chief Executive Officer of the Company, commented,
“This transaction enables us to make attractive use of our capital to acquire a
meaningful block of Company shares at a favorable price.  The repurchase should
be immediately accretive to earnings per share.”

The repurchase, which is expected to close in the next several days, will reduce
Third Point’s beneficial ownership of the Company’s common stock from
approximately 23% to approximately 15%.  Pursuant to the purchase agreement,
Third Point and its affiliates will be bound by a two-year standstill provision
and their rights to appoint up to two members of the board of directors of the
Company will terminate.  Under a previous agreement with the Company, Third
Point has requested that the Company register its remaining shares.  The Company
will take immediate steps to comply with this request.

Authorization of Stock Repurchase Program

The Company separately announced that its Board of Directors has authorized a
stock repurchase program under which the Company may purchase up to $15 million
of its common stock.  Repurchases would be made in the open market, in privately
negotiated transactions or by other means, from time to time, subject to market
conditions, applicable legal requirements and other factors.  The program does
not obligate the Company to acquire any particular amount of common stock and
the program may be suspended at any time at the Company’s discretion.

AEP Industries Inc. manufactures, markets, and distributes an extensive range of
plastic packaging products for the food/beverage, industrial and agricultural
markets.  The Company has operations in three countries in North America and
Europe.

Except for historical information contained herein, statements in the release
are forward-looking statements that are made pursuant to the safe harbor
provisions of the Private

B-1


--------------------------------------------------------------------------------




Securities Litigation Reform Act of 1995.  Forward-looking statements involve
known and unknown risks and uncertainties, which may cause the Company’s actual
results in future periods to differ materially from forecasted results.  Those
risks include, but are not limited to, risks associated with pricing, volume,
cash flow guidance, fluctuations in exchange rates and conditions of markets. 
Those and other risks are described in the Company’s filings with the Securities
and Exchange Commission (the “SEC”) over the last 12 months, copies of which are
available from the SEC or may be obtained from the Company.

 

B-2


--------------------------------------------------------------------------------